Citation Nr: 1441929	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  12-23 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2010 and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

The Board notes the Veteran initially filed a notice of disagreement with a denial of service connection for hypertension, as well as the evaluation assigned for bilateral upper and lower extremity peripheral neuropathy in September 2010.  However, since that time the RO has provided the Veteran with a statement of the case, which further explained the basis for the denial of hypertension, and also granted separate compensable evaluations for bilateral upper and lower peripheral neuropathy.  In his VA Form 9, which was submitted in August 2012, the Veteran specifically indicated he only wished to appeal the above noted issues; therefore, the Board does not have jurisdiction over the issues of service connection for hypertension or entitlement to a higher evaluation for peripheral neuropathy at this time. 

The issue of entitlement to an initial compensable rating for bilateral hearing loss is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

Diabetes mellitus type II requires insulin and a restricted diet, but does not require regulation of activities.





CONCLUSION OF LAW

The schedular criteria for an initial disability evaluation in excess of 20 percent for type II diabetes mellitus are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice for the diabetes mellitus claim in a letter mailed in December 2009, prior to the initial adjudication of the claim.

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations to address the severity of his service-connected diabetes mellitus, most recently in December 2011.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since his most recent examination.  The Veteran has also been afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claim. 

II.  Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Diabetes mellitus is evaluated under Diagnostic Code 7913, which provides a 20 percent rating for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet; a 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities; a 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

"Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007) (citing 61 Fed. Reg. 20,440 (May 7, 1996).  In Camacho, a professional driver lost his job because he had insulin dependent diabetes mellitus.  The Court held that this sort of evidence alone does not meet the criteria of "regulation of activities" to warrant the assignment of a 40 percent disability rating because it is a safety policy and not a medical assessment, "that the appellant's condition required that he not drive as a means to control his diabetes or that driving would aggravate his condition."  Id at 365. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

In the May 2010 rating decision on appeal, service connection was granted for diabetes mellitus, type II and the disability was assigned a 20 percent rating, effective November 30, 2009.

Based on the evidence presented, the Board finds that an evaluation in excess of 20 percent for diabetes mellitus is not warranted.  In this regard, the Board notes that to warrant a higher evaluation the evidence must show diabetes mellitus type II requiring insulin, a restricted diet and regulation of activities.  To warrant a higher rating for diabetes mellitus itself, under Diagnostic Code 7913, the 40 percent criteria are conjunctive not disjunctive-i.e., there must be insulin dependence and restricted diet and regulation of activities.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].

Here, the evidence of record shows the Veteran's diabetes mellitus requires insulin and a restricted diet.  The medical record is devoid of any showing of a requirement of regulation of activities by his medical providers.  

In various statements received from the Veteran, he has asserted regulation of activities is required.  Specifically, in his statement received in March 2012, the Veteran indicated he was advised to join a gym, which provides the needed activities to control his blood sugar levels.  In August 2012, the Veteran correctly indicated a higher evaluation requires medical evidence showing a physician has undertaken to control and regulate the activities of a patient to control and stabilize blood sugar levels.  The Veteran asserted this occurred when his physician attached an insulin monitor to his abdomen.  The Board acknowledges the Veteran's assertions, but has determined his contentions are misplaced.  As noted above, the term "regulation" of activities refers to the medically prescribed "avoidance" of strenuous occupational and recreational activities, which may result in an imbalance of blood sugar levels.  In the Veteran's example, his physician has encouraged additional physical activities.  In the second statement, the Veteran suggested the use of an insulin monitor satisfies the criteria for regulation of activities.  However, an insulin monitor itself is merely a device used to provide more stable insulin dosing.  The Veteran has not indicated, and the Board does not otherwise find, this device, in and of itself, is a means by which the Veteran's treating physician has prescribed a regulation of activities. 

The Veteran was initially examined by VA in March 2010.  The claims file was reviewed, and his history was noted.  It was indicated that he has been on an insulin pump and follows a diabetic diet.  He reported that he had not experienced any significant glucose-related events.  There were no emergency room visits, and the examiner stated the Veteran's weight had been relatively stable since diagnosis.  The Veteran denied restriction of his activities to any significant degree.  He was diagnosed with bilateral upper and lower peripheral neuropathy and erectile dysfunction, which the examiners found to be causally related to diabetes; however, the examiners found no other conditions that were consequentially related to diabetes.  He reported having numbness of the hands and feet.  Neurological examination revealed mild sensory and reflex deficits in the upper and lower extremities.  The Veteran is in receipt of separate ratings for the peripheral neuropathy and erectile dysfunction.  Those ratings are not at issue in this appeal.

A treatment summary from the Veteran's private clinician indicates the Veteran had been under the clinician's care for diabetes mellitus, type II since prior to 2006.  The clinician indicated the Veteran's condition had been aggressively managed with use of pump therapy, diet, and exercise monitoring. 

A second VA examination was performed in December 2011.  The examiner again noted the Veteran's use of insulin and restricted diet to treat his diabetes.  The examiner expressly indicated the Veteran did not require regulation of activities as part of his medical management of diabetes mellitus.  

As previously noted, the Veteran argues that his activities are in fact restricted.  He reports that he has required regulation of activities.  However, there is no documented medical restriction on his activities and, moreover, the Veteran's report is inconsistent with the documented medical record showing that the Veteran does engage in physical activities at a gym.  Therefore, the Board finds that the Veteran's argument is not persuasive.  The Board acknowledges that the Veteran is competent to report his symptoms.  However, nothing in the record shows that he is medically required to regulate his activities.  Moreover, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence shows that the Veteran is not required to regulate his activities due to diabetes mellitus.  Therefore, his disability does not warrant an evaluation in excess of 20 percent under the schedular criteria.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 20 percent rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2013).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the disability are contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration is not warranted.

The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

An initial disability evaluation in excess of 20 percent for type II diabetes mellitus is denied.


REMAND

By way of a June 2012 rating decision, the RO granted service connection for bilateral hearing loss, and assigned a noncompensable disability evaluation.  The Veteran was notified of the decision in August 2012.  A VA Form 9 and attachment were submitted in August 2012, wherein the Veteran disagreed with the noncompensable evaluation assigned.  The Board has construed this to constitute a notice of disagreement (NOD) with the hearing loss rating.  However, the RO has not provided the Veteran with a statement of the case (SOC) in response to the NOD.  Because the NOD placed the issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED to the RO for the following action:

An SOC on the claim for an initial compensable evaluation for bilateral hearing loss should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal with respect to this issue, the RO should ensure that all indicated development is completed before the case is returned to the Board.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


